EXHIBIT 10.15
Loan Number 10004868054     
TERM LOAN AGREEMENT
THIS TERM LOAN AGREEMENT (this “Agreement”), is made as of the 12th day of
November, 2008, by and among SUSQUEHANNA BANK, a Pennsylvania chartered bank
(the “Bank”), as lender and by CASIE ECOLOGY OIL SALVAGE, INC., a New Jersey
corporation with a principal office at 3209 North Mill Rd., Vineland, NJ 08360,
MIDATLANTIC RECYCLING TECHNOLOGIES, INC., a Delaware corporation with a
principal office at 3137 Chammings Court, Vineland, NJ 08360, and REZULTZ,
INCORPORATED, a New Jersey corporation with a principal office at 3209 North
Mill Rd., Vineland, NJ 08360, with joint and several liability (each
individually a “Borrower” or “Obligor” and, collectively, “Borrower” or
“Obligors”)
BACKGROUND
The Bank and the Obligors desire to set forth the terms and conditions under
which the Bank will make available and/or extend to the Borrower certain credit
facilities to be used for the purposes specified in this Agreement and upon the
following conditions. Accordingly, the Bank and the Obligors, each intending to
be legally bound hereby, agree as follows:
ARTICLE I
DEFINITIONS
1.1 Affiliate. “Affiliate” shall mean any Subsidiary of the Borrower and any
Person or entity that, now or hereafter, directly or indirectly through one or
more intermediaries, controls, is controlled by or is under common ownership or
control with the Borrower. For purposes of this definition, the terms “control,”
“controls” and “controlled” shall refer to the power to determine the management
or policies of a Person, whether resulting from an official position or capacity
with such Person, direct or indirect beneficial ownership of at least twenty
percent (20%) of the voting securities or other equity interests of such Person,
or otherwise.
1.2 Agreement. “Agreement” shall mean this Term Loan Agreement, together with
all exhibits, amendments, modifications and supplements hereto as may be in
effect from time to time.
1.3 Bank. “Bank” shall have the meaning specified in the initial paragraph of
this Agreement, together with its successors and assigns.
1.4 Borrower. “Borrower” shall have the meaning specified in the initial
paragraph of this Agreement, together with its successors and assigns.
1.5 Business Day. “Business Day” shall mean any day other than a Saturday,
Sunday, or other day on which commercial banks in New Jersey, are authorized or
required to close under the laws of the State of New Jersey.

 

 



--------------------------------------------------------------------------------



 



1.6 Closing. “Closing” shall mean the execution and delivery to the Bank of all
of the documents and instruments required by the terms of this Agreement and the
other Loan Documents and the closing of the transactions contemplated by this
Agreement and the other Loan Documents.
1.7 Closing Date. “Closing Date” shall mean the date on which the Closing takes
place.
1.8 Collateral. “Collateral” shall mean, collectively, the Mortgaged Property
and any real, personal or mixed property interests of Borrower or any other
Obligor (but specifically excluding the Revolver Collateral and the Excluded
Equipment, which shall not constitute Collateral hereunder and which are not
subject to any Encumbrance in favor of the Bank) subject to an Encumbrance in
favor of Bank as Security for the Term Loan. The Collateral shall also secure
the Borrower’s Hedging Obligations.
1.9 Commitment. “Commitment” shall mean that certain Commitment Letter entered
into by and among the Bank and the Borrowers and Guarantor dated October 6, 2008
concerning this Term Loan.
1.10 Contract Rate. “Contract Rate” shall mean the interest rate set forth in
Article II of this Agreement.
1.11 Covenant Compliance Certificate. “Covenant Compliance Certificate” shall
mean that certain form of covenant compliance certificate set forth herein as
Exhibit “A”.
1.12 Default. “Default” shall mean the occurrence of any fact, condition or
event which with the giving of notice or lapse of time or both, would be an
Event of Default under this Agreement.
1.13 Default Rate. “Default Rate” shall mean the interest rate charged above and
beyond the Contract Rate upon an Event of Default and as further defined in
Article II of this Agreement.
1.14 Encumbrances. “Encumbrances” shall mean, as to any Person, any mortgage,
lien, pledge, adverse claim, charge, security interest or other encumbrance in
or on, or any interest or title of any vendor, lessor, lender to, or other
secured party of the Person under any conditional sale or other title retention
agreement or Capital Lease with respect to, any property or asset of the Person.
1.15 Environmental Laws. “Environmental Laws” shall mean the Federal
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601, et. seq., the Federal Resource Conservation and Recovery Act, 42 U.S.C.
§§ 6901 et. seq., the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801,
et. seq., all other federal, state and local environmental or health laws
applicable to any Obligor or its business, operations or assets now or hereafter
enacted, and all rules, regulations and orders adopted or promulgated pursuant
thereto from time to time.
1.16 Event of Default. “Event of Default” shall have the meaning set forth in
Article VIII of this Agreement.
1.17 Excluded Equipment. “Excluded Equipment” shall mean, collectively, the
Daewoo Excavator Doosan DX340 Serial No. 5201, the Doosan MEGA 400V Serial
No. V1367, and the Komatsu Hydraulic Excavator Model PC308USLC-3 Serial
No. 20269.

 

2



--------------------------------------------------------------------------------



 



1.18 Financial Statements. “Financial Statements” shall mean the consolidated
and consolidating balance sheet, statements of income and retained earnings and
statements of cash flow of the Borrower, Guarantor, and their Subsidiaries and
Affiliates and all other Financial Statements of Borrower, Guarantor, and their
Subsidiaries and Affiliates, audited by Markum & Kliegman LLP or such other
certified public accountant acceptable to Bank, submitted and to be submitted to
the Bank hereunder, and in form and content acceptable to Bank.
1.19 GAAP. “GAAP” shall mean generally accepted accounting principles, as in
effect at the time of application to the provisions hereof, and consistently
applied.
1.20 Guarantor. “Guarantor” shall mean Pure Earth, Inc., a Delaware corporation
with a principal office at One Neshaminy Interplex, Suite 201, Trevose,
PA 19053, together with its successors and assigns.
1.21 Guaranty. “Guaranty” shall mean any guaranty or agreement to be a surety or
other contingent liability (other than any endorsement for collection or deposit
in the ordinary course of business), direct or indirect, with respect to any
obligation of another Person.
1.22 Guaranty Agreement. “Guaranty Agreement” shall mean the Guaranty, dated the
same date of this Agreement, in form and substance satisfactory to the Bank, by
Guarantor as required by Article V of this Agreement, together with all
amendments, modifications, exhibits and schedules thereto as may be in effect
from time to time.
1.23 Hazardous Materials. “Hazardous Materials” shall mean all materials of any
kind which are flammable, explosive, toxic, radioactive or otherwise hazardous
to animal or plant life or the environment, including, without limitation,
“hazardous wastes,” “hazardous substances” and “contaminants,” as such terms are
defined by Environmental Laws.
1.24 Hedging Contracts. “Hedging Contracts” shall mean, interest rate swap
agreements (including, but not limited to an ISDA master swap agreement),
interest rate cap agreements and interest rate collar or floor agreements, or
any other agreements or arrangements entered into between the Borrower and the
Lender and designed to protect the Borrower against fluctuations in interest
rates or currency exchange rates.
1.25 Hedging Obligations. “Hedging Obligations” shall mean, with respect to the
Borrower, all liabilities of the Borrower to the Lender under Hedging Contracts.
1.26 Historical Financial Statements. “Historical Financial Statements” shall
have the meaning set forth in Article IV of this Agreement.
1.27 Indebtedness. “Indebtedness” shall mean any obligation for borrowed money,
including, without limitation:
(a) any obligation owed for all or any part of the purchase price of property or
other assets or for the cost of property or other assets constructed or of
improvements thereto, other than accounts payable included in current
liabilities and incurred in respect of property purchased in the ordinary course
of business;
(b) any capital lease obligation; and
(c) any reimbursement obligations and other obligations under any letter of
credit, currency swap agreement, Hedging Contract, or any forward sale or
purchase agreement for foreign currencies.

 

3



--------------------------------------------------------------------------------



 



1.28 Intercompany Loans. “Intercompany Loans” shall mean intercompany loans or
advances from Guarantor (or any Subsidiaries thereof) or any Obligor to any of
the other Obligors or Guarantor (or any Subsidiaries thereof).
1.29 Judgment. “Judgment” shall have the meaning set forth in Article VIII of
this Agreement.
1.30 Late Charge. “Late Charge” shall mean the charge assessed by the Bank for
failure to timely make payments when due and as further defined in Article II of
this Agreement.
1.31 Liabilities. “Liabilities” shall mean all liabilities which, in accordance
with GAAP should be classified as liabilities of the Obligor.
1.32 LIBOR Rate. “LIBOR Rate” means “Index”, as such term is defined under and
contemplated by the Note.
1.33 LIBOR Rate Loans. “LIBOR Rate Loans” means the loan(s) for the period(s)
when the rate of interest applicable to the loan(s) is calculated by reference
to the LIBOR Rate.
1.34 Loan Documents. “Loan Documents” shall mean including without limitation,
this Agreement, the Note, the Security Agreement, the Mortgages, the Guaranty
Agreement, the Hedging Contracts (if any), and all other agreements, amendments,
certificates, financing statements, schedules, reports, notices, and exhibits
now or hereafter executed or delivered in connection with any of the foregoing,
as may be in effect from time to time and as required pursuant to Article V of
this Agreement.
1.35 Mortgage. “Mortgage” shall mean a mortgage, assignment of rents and leases
and security agreement, given by one or more of the Obligors as mortgagor in
favor of the Bank, as mortgagee, in form and substance satisfactory to the Bank,
pursuant to which the Obligor shall grant to the Bank mortgage liens on the real
property set forth therein, as required pursuant to Article V hereof, together
with all amendments, modifications, supplements, exhibits and schedules thereto
as may be in effect from time to time.
1.36 Note. “Note” shall refer to that certain Term Loan Note dated on or about
the date hereof given by the Borrower in favor of the Bank and shall have the
meaning set forth in Article II of this Agreement, and shall include all
replacements, supplements, modifications, amendments extensions, and renewals
thereof.
1.37 Obligations. “Obligations” shall mean the following obligations of each
Obligor:
(a) to pay the principal, interest, commitment fees and any other liabilities of
such Obligor to the Bank under this Agreement, the Note, the Hedging Contracts,
and the other Loan Documents in accordance with the terms thereof;
(b) to satisfy all of the other direct or indirect liabilities of such Obligor
to the Bank hereunder, whether now existing or hereafter incurred, whether or
not evidenced by any note or other instrument, matured or unmatured, direct,
absolute or contingent, joint or several, including any extensions,
modifications, renewals and substitutions of the Term Loan and whether arising
out of overdrafts on deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of the Bank’s
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository transfer check or other similar

 

4



--------------------------------------------------------------------------------



 



arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several due or to become
due, now existing or hereafter arising;
(c) to repay the Bank all amounts advanced by the Bank hereunder on behalf of
any Obligor, including, but without limitation, advances for principal or
interest payments to prior secured parties, mortgagors or lienors, or for taxes,
levies, insurance, rent, wages, repairs to or maintenance or storage of any
collateral; and
(d) to reimburse the Bank, on demand, for all of the Bank’s expenses and costs,
including the reasonable fees and expenses of its counsel, in connection with
the negotiation, preparation, administration, amendment, modification, or
enforcement of this Agreement and the Loan Documents; provided that, Obligors
shall not be obligated to pay in excess of $9,000 for the fees and expenses of
Bank counsel in connection with the negotiation and preparation of this
Agreement and the Loan Documents.
1.38 Obligors. “Obligors” shall have the meaning specified in the initial and
opening paragraph of this Agreement, together with their successors and assigns.
1.39 Permitted Indebtedness. “Permitted Indebtedness” shall mean:
(a) the Term Loan and any subsequent Indebtedness owed to the Bank;
(b) existing Indebtedness disclosed on the attached Schedule 1.39 entitled
“Permitted Indebtedness”;
(c) Intercompany Loans;
(d) Purchase money indebtedness related to the acquisition of machinery and
equipment not exceeding the lesser of cost or fair market value thereof, not
exceeding $200,000 per purchase and $500,000 in the aggregate during any fiscal
year;
(e) Any now existing or hereafter incurred Indebtedness to a Revolver Lender;
(f) Indebtedness under Hedging Contracts; and
(g) indebtedness which is subject to the prior written approval of the Bank.
1.40 Person. “Person” shall mean any individual, or artificial entity including,
without limitation, any corporation, partnership, association, joint-stock
company, trust, limited liability company, unincorporated organization, joint
venture, court or governmental or political subdivision or agency thereof.
1.41 Plan. “Plan” shall have the meaning given to such term in Article IV of
this Agreement.

 

5



--------------------------------------------------------------------------------



 



1.42 Related Parties. “Related Parties” shall mean with respect to any Person,
such Person’s Affiliates and their respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
1.43 Revolver Collateral. “Revolver Collateral” shall mean all of Borrower’s
(a) Accounts, (b) Inventory, (c) cash, (d) now owned or hereafter acquired
lockbox, blocked accounts, and any other deposit accounts and deposits
maintained with any financial institution (including the Bank), into which
proceeds of the Revolver Collateral are or may be deposited, (e) all rights to
payments for good sold and/or services rendered that are or become evidenced by
an Instrument, (f) Supporting Obligations, payment intangibles and Letter of
Credit Rights, (g) credit insurance with respect to Accounts, (h) all books and
records and general intangibles evidencing or containing information relating to
any of the Revolver Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereon, and (i) all cash and non-cash
Proceeds of all of the foregoing. In further clarification of the foregoing, the
Reserve Account (as defined in section 6.21 herein) and the money balance
contained therein shall not constitute Revolver Collateral. All terms
capitalized in this definition shall have the meaning set forth for such terms
in the Uniform Commercial Code.
1.44 Revolver Lender. “Revolver Lender” shall mean any lender advancing loans
and other financial accommodations to any Borrower ,which are secured by the
Revolver Collateral, or any portion thereof.
1.45 Security Agreement. “Security Agreement” shall mean that certain Security
Agreement given by the Borrower as grantor in favor of the Bank as secured party
in connection with the Term Loan granting security interest in certain Obligors’
assets to the Bank in form and substance to the Bank together with all
amendments, modifications, renewals, extensions, exhibits and schedules thereto
as may be in effect from time to time.
1.46 Subsidiary. “Subsidiary” shall mean, as to any designated Person (i) any
corporation, the outstanding shares of which having sufficient voting power (not
depending on the happening of a contingency) to elect at least a majority of the
members of its board of directors as are up for election at any particular time,
are at the time directly or indirectly owned, by the designated corporation, or
(ii) any partnership of which more than 50% of the outstanding partnership
interests having the power to act as a general partner of such partnership
(irrespective of whether at the time of any partnership interests other than
general partnership interest of such partnership shall or might have voting
power upon the occurrence of any contingency) are at the time directly or
indirectly owned by such Person, by such Person and one or more other
Subsidiaries of such Person, by one or more other Subsidiaries of such Person.
1.47 Taxes. “Taxes” shall have the meaning set forth in Article II of this
Agreement.
1.48 Term Loan. “Term Loan” shall mean the term loan as evidenced by this
Agreement, the Term Loan Note and other related loan documents executed in
connection with the Term Loan Agreement and any and all replacements,
amendments, extensions and renewals thereof and as further defined in Article II
of this Agreement.
1.49 Uniform Commercial Code. “Uniform Commercial Code” shall mean the Uniform
Commercial Code of New Jersey, as in effect on the date of this Agreement.

 

6



--------------------------------------------------------------------------------



 



ARTICLE II
CREDIT ACCOMMODATIONS
2.1 Term Loan. Subject to the terms of this Agreement, the Bank shall make
available and/or extend to the Borrower on the Closing Date a term loan (the
“Term Loan”) in the amount of Eight Million Dollars ($8,000,000) for the purpose
of (a) refinancing existing debt with Parke Bank and (b) reimbursing Guarantor
for capital expenditures and working capital advances made by Guarantor to or on
behalf of Borrower, subject to the terms and conditions and in reliance upon the
representations and warranties of the Obligors set forth in this Agreement.
(a) Term Loan Note. The Obligations of the Borrower to repay the aggregate
outstanding principal under the Term Loan and to pay accrued interest thereon
together with all renewals, extensions, amendments and restatements thereof
shall be evidenced by that certain Term Loan Note, in form and substance
satisfactory to the Bank, to be executed and delivered to the Bank concurrently
with the execution and delivery of this Agreement (the “Note”).
(b) Fees. On the Closing Date, the Borrower will pay to the Bank a
non-refundable loan fee (the “Loan Fee”) in the amount of $40,000.00,
irrespective of the total amount advanced hereunder.
(c) Default Rate of Interest: Late Charges. Upon an Event of Default and during
the continuance thereof, interest shall accrue on the Obligations at an annual
rate at all times equal to the interest rate in effect in the Note plus three
percent (3.0%) but not more than the maximum rate allowed by law (the “Default
Rate”) and shall continue to accrue until such time the Obligations are paid in
full. The Default Rate shall continue to apply whether or not judgment shall be
entered on this Note.
If any payment (including without limitation any regularly scheduled payment or
any payment following demand) is not paid within ten (10) days after it is due,
the Borrower will pay a late charge (the “Late Charge”) as specified below,
regardless of whether the payment due consists of principal and interest,
principal only or interest only: the greater of (a) 5.0% of the unpaid portion
of the payment due, or (b) $25. The Late Charge shall be in addition to any
increase made to the Default Rate applicable to the outstanding balance hereof
as a result of the failure to pay following failure to make payments of
Obligations when due and payable, as well as in addition to any other applicable
fees, charges and costs.
2.2 Payments and Computations. All amounts payable by the Borrower to the Bank
under this Agreement, the Note or other Loan Documents shall be paid directly to
the Bank in immediately available same day funds at the address of the Bank set
forth in the Article X hereof or at such other address of which the Bank shall
give notice to the Borrower pursuant to Article X hereof. The Bank is hereby
authorized to charge any account of the Borrower at the Bank for any payment due
by the Borrower under the Agreement and the Note. All payments under the Note
shall be applied first to accrued interest due and payable thereunder then to
fees and expenses (including attorneys’ fees incurred by the Bank), then to
outlays made by Bank for expenses such as real estate taxes, and then to the
reduction of the outstanding principal balance thereof.

 

7



--------------------------------------------------------------------------------



 



2.3 Requirements of Law. In the event that after the date hereof, any adoption
of or change in any law, regulation or treaty or in the interpretation or
application thereof or compliance by the Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority, agency or instrumentality:
(a) subjects or shall subject the Bank to any tax of any kind whatsoever with
respect to this Agreement, the loans made hereunder, the other Loan Documents or
changes the basis of taxation of payments to the Bank of principal, commitment
fees, interest or any other amount payable hereunder (except for changes in the
rate of tax on the overall net income of the Bank);
(b) imposes, modifies or holds or shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of the Bank, which reserve, special deposit, compulsory loan or similar
requirement is not otherwise included in determination of the interest rate
hereunder;
(c) imposes or shall impose on the Bank any other condition; and the result of
any of the foregoing is to, directly or indirectly, increase the cost to the
Bank of making, renewing or maintaining advances or extensions of credit or to
reduce any amount receivable thereunder then, in any such case, the Borrower
shall pay the Bank any additional amounts necessary within ten (10) business
days from the date the Bank notifies Borrower in writing of the occurrence of
any such event, such notice to state, in reasonable detail, the reasons therefor
and the additional amount required to compensate the Bank for such additional
cost or reduced amount receivable. If the Bank becomes entitled to claim any
additional amounts pursuant to this subsection, it shall notify the Borrower of
the event by reason of which it has become so entitled. The good faith
determination as to any additional amounts payable pursuant to the foregoing
sentence by the Bank shall be conclusive in the absence of manifest error. The
provisions hereof shall survive the termination of this Agreement and payment of
the Loan and all other amounts payable hereunder.
2.4 No Claims or Defenses. All payments made to the Bank by the Obligor
hereunder, under the Note or under any of the other Loan Documents will be made
without setoff, counterclaim or other defense. All such payments will be made
free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or any political
subdivision or taxing authority thereof or therein (but excluding, any tax
imposed on or measured by the gross or net income of the Bank (including all
interest, penalties or similar liabilities related thereto) pursuant to the laws
of the United States of America or any political subdivision thereof, or taxing
authority of the United States of America or any political subdivision thereof,
in which the principal office or applicable lending office of the Bank is
located), and all interest, penalties or similar liabilities with respect
thereto (collectively, together with any amounts payable pursuant to the next
sentence, “Taxes”). If any Taxes are so levied or imposed, the Obligors agree to
pay the full amount of such Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due hereunder, under any Note or
under any other Loan Document, after withholding or deduction for or on account
of any Taxes, will not be less than the amount provided for herein or in such
Note. The Obligors will furnish to the Bank upon request certified copies of tax
receipts evidencing such payment by the Borrower. The Obligors will indemnify
and hold harmless the Bank, and reimburse the Bank upon its written request, for
the amount of any Taxes so levied or imposed and paid or withheld by the Bank.

 

8



--------------------------------------------------------------------------------



 



2.5 Right Of Setoff. In addition to all liens upon and rights of setoff against
each and every Obligor’s money, securities or other property constituting the
Collateral given to the Bank by law, the Bank shall have with respect to each
and every Obligor’s Obligations to the Bank under this Agreement, the Note
and/or the other Loan Documents and to the extent permitted by law, a
contractual possessory security interest in and a contractual right of setoff
against, and each and every Obligor hereby grants a security interest in, lien
upon and rights to setoff against, and each and every Obligor hereby assigns,
conveys, delivers, pledges and transfers to the Bank each and every Obligor’s
right, title and interest in and to, each of the Obligor’s deposits, moneys,
credits, securities and other property and proceeds thereof constituting
Collateral, including without limitation any proceeds of Collateral or returned
or unearned premium of insurance with respect to the Collateral now or hereafter
in the possession of or on deposit with, or in transit to, the Bank or any other
direct or indirect Subsidiary, or Affiliate of the Bank whether held in a
general or special account or deposit, whether held jointly with someone else or
whether held for safekeeping or otherwise, excluding, however, all IRA, Keogh,
escrow and trust accounts and also excluding any and all deposit accounts (other
than the Reserve Account), and any money therein from time to time, and other
assets of the Borrower that comprise or are a part of the Revolver Collateral,
including, without limitation, the lockbox, the lockbox account and all other
deposit accounts that are or may hereafter be located at the Bank. Every such
security interest and right of setoff may be exercised upon the occurrence of an
Event of Default. Notwithstanding anything to the contrary contained herein,
Bank specifically waives and disclaims all liens and rights of setoff given to
the Bank under the Loan Documents (including the Hedging Contracts) or by law or
otherwise, in the Revolver Collateral.
2.6 Bank’s Rights. Obligors hereby authorize the Bank, upon the occurrence of an
Event of Default, at its sole option and discretion, but, in no event is
required to do so or is obligated to: (a) do anything which Borrower is required
but fails to do hereunder within a reasonable time thereafter, after Bank
notifies Borrower of such failure and provides Borrower an opportunity to
correct such failure, and in particular Bank may, if Borrower fails to do so
after notice and an opportunity to cure, obtain and pay any premiums payable on
any policies of insurance required to be obtained or maintained hereunder;
(b) direct any insurer to make payment of any insurance proceeds including any
returned or unearned premiums, directly to the Bank and apply such moneys to any
Indebtedness or other amount evidenced hereby in such order or fashion as Bank
may elect; and (c) add any amounts paid or incurred by the Bank for costs and
expenses in accordance with the terms of this Agreement to the principal amount
of the Obligations evidenced by the Note.
2.7 Continuing Liability. The liabilities of the Borrower under this Article II
shall continue to be effective or be automatically reinstated, as the case may
be, if at any time payment, in whole or in part, of any of the payments to the
Bank is rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any other Borrower or
any other Obligor or person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to any Borrower or any other Obligor or any substantial part of its property, or
otherwise, all as though such payment had not been made.
2.8 LIBOR Rate Lending Unlawful. If the Bank shall reasonably determine (which
determination shall, upon notice thereof to the Borrower be conclusive and
binding on the Borrower) that the introduction of or any change in or in the
interpretation of any law, rule, regulation or guideline, (whether or not having
the force of law) makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for the Bank to make, continue or
maintain any LIBOR Rate Loan as, or to convert any loan into, a LIBOR Rate Loan
of a certain duration, the obligations of the Bank to make, continue, maintain
or convert into any such LIBOR Rate Loan shall, upon such determination,
forthwith be suspended until the Bank shall notify the Borrower that the
circumstances causing such suspension no longer exist, and all LIBOR Rate Loans
of such type shall automatically convert into a loan to which the Substitute
Rate (as defined in Section 2.9 hereof) applies at the end of the then current
Interest Period with respect thereto or sooner, if required by such law or
assertion. The Bank shall provide the Borrower with any such law, rule,
regulation or guideline that the Bank has reasonably determined makes it
unlawful for the Bank to make, continue or maintain any LIBOR Rate Loan.

 

9



--------------------------------------------------------------------------------



 



2.9 Substitute Rate. If the Bank shall have determined that US dollar deposits
in the relevant amount and for the relevant Interest Period are not available to
the Bank in the London interbank market; or by reason of circumstances affecting
the Bank in the London interbank, adequate means do not exist for ascertaining
the LIBOR Rate applicable hereunder to a LIBOR Rate Loan of any duration, the
LIBOR Rate no longer adequately reflects the Bank’s cost of funding loans, then,
upon notice from the Bank to the Borrower, the obligations of the Bank to make
or continue any loan as, or to convert any loan into, a LIBOR Rate Loan of such
duration shall forthwith be suspended until the Bank shall notify the Borrower
that the circumstances causing such suspension no longer exist, and during the
period of any such suspension, another index of annual interest rates for
non-consumer loans determined pursuant to and in accordance with the Note (the
“Substitute Rate”) shall be used.
2.10 Indemnities. The Borrower agrees to reimburse the Bank (without
duplication) for any increase in the cost to the Bank, or reduction in the
amount of any sum receivable by the Bank, in respect, or as a result of:
(a) any conversion or repayment or prepayment of the principal amount of any
LIBOR Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto;
(b) any loans not being made as LIBOR Rate Loan in accordance with the borrowing
request thereof; or
(c) any LIBOR Rate Loan not being continued as, or converted into, LIBOR Rate
Loans in accordance with the continuation/conversion notice thereof.
(d) any interest costs associated with the timing of applying any principal and
interest payments to the Loan relative to payments made under any Hedging
Obligations; and
(e)     any amounts owing by the Borrower to Bank under the Hedging Contracts in
respect to Hedging Obligations.
The Bank shall promptly notify the Borrower in writing of the occurrence of any
such event, such notice to state, in reasonable detail, the reasons therefore
and the additional amount required fully to compensate the Bank for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrower to the Bank within thirty days of its receipt of such notice, and
such notice shall, in the absence of manifest error, be conclusive and binding
on the Borrower. The Borrower understands, agrees and acknowledges the
following: (i) the Bank does not have any obligation to purchase, sell and/or
match funds in connection with the use of LIBOR Rate as a basis for calculating
the rate of interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may be used
merely as a reference in determining such rate, and (iii) the Borrower has
accepted the LIBOR Rate as a reasonable and fair basis for calculating such rate
and other funding losses incurred by the Bank.
ARTICLE III
SECURITY
3.1 Security. The security for repayment of the Term Loan shall include without
limitation the collateral, guaranties and other documents heretofore,
contemporaneously or hereafter executed and delivered to the Bank (“Security
Documents”) which shall secure the Obligations. Unless expressly provided to the
contrary in documentation for any other loan or loans, it is the express intent
of the Bank and the Obligors that all Obligations be cross-collateralized and
cross-defaulted, such that collateral securing any of the Obligations shall
secure repayment of all Obligations and a default under any Obligation shall be
a default under all Obligations.

 

10



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS
In order to induce the Bank to execute and deliver this Agreement and to make
the Term Loan available to the Borrower, each Obligor represents and warrants to
the Bank that, as of the date hereof:
4.1 Good Standing Of Obligors; Authorization. The Borrower is a corporation in
good standing in the State of New Jersey and Delaware, as applicable, and has
the power to own its properties and to carry on its business as now conducted.
The Borrower is duly authorized to execute and deliver the Loan Agreement and
the Loan Documents; all necessary action to authorize the execution and delivery
of the Loan Agreement and Loan Documents has been properly taken and the
Borrower is and will continue to be duly authorized to borrow under this Loan
Agreement and to perform all other terms and provisions of the Loan Agreement
and the Loan Documents.
4.2 Compliance with Laws and Other Agreements. Except as set forth in Section
4.18 of this Agreement, each Obligor is in compliance with all laws, rules,
regulations, judgments, decrees, orders, agreements and requirements which
affect in any material way such Obligor, its assets or the operation of its
business and has not received, and has no knowledge of, any order or notice of
any governmental investigation or of any violation or claim of violation of any
law, regulation, judgment, decree, order, agreement, or other governmental
requirement.
4.3 No Conflict; Governmental Approvals. The execution, delivery, and
performance of this Agreement and each of the Loan Documents will not
(a) conflict with, violate, constitute a default under, or result in a breach of
any material provision of any applicable law, rule, regulation, judgment,
decree, order, instrument or other agreement, or (b) conflict with or result in
a breach of any provision of the articles or certificate of incorporation or
bylaws, or regulations if the Obligor is a corporation, its partnership
agreement if the Obligor is a partnership, or its other organizational documents
as applicable; or (c) upon receipt of the consent of Wells Fargo Bank, National
Association, result in a default or violation of any indenture, mortgage, deed
of trust, franchise, permit, contract, agreement or other instrument to which it
is a party or by which it is bound. No authorization, permit, consent or
approval of or other action by, and no filing, registration or declaration with,
any governmental authority or regulatory body is required to be obtained or made
by any Obligor for the due execution, delivery and performance of this Agreement
or any of the Loan Documents, (other than filings to perfect the security
granted by it) except such as have been duly obtained or made prior to the
Closing Date and are in full force and effect as of the Closing Date (copies of
which have been delivered to the Bank on or before the Closing Date). The
consummation of this Agreement and the other Loan Documents and the transactions
set forth herein will not result on any such default or violation or Event of
Default.
4.4 Pending Litigation. There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Obligors, threatened against
the Obligors, which could result in a material adverse change in its business,
assets, operations, condition (financial or otherwise) or results of operations
and there is no basis known to the Obligors for any suit, proceeding or
investigation which could result in such a material adverse change. All pending
and threatened material litigation against the Obligors is listed on the
attached Schedule 4.4 hereto entitled “Pending and Threatened Litigation”.

 

11



--------------------------------------------------------------------------------



 



4.5 Financial Statements. The Obligors have delivered or caused to be delivered
to the Bank their most recent 10-Q dated as of June 30, 2008 and their
management prepared Financial Statements dated as of August 31, 2008 (as
applicable, the “Historical Financial Statements”). The Historical Financial
Statements are true, complete and accurate in all material respects and fairly
present the financial condition, assets and liabilities, whether accrued,
absolute, contingent or otherwise and the results of the Obligor’s operations
for the period specified therein. The Historical Financial Statements have been
prepared in accordance with GAAP consistently applied from period to period
subject in the case of interim statements to normal year-end adjustments and to
any comments and notes acceptable to the Bank in its sole discretion. Further,
no information has been omitted which would make the information previously
furnished misleading or incorrect in any material respect.
4.6 No Material Adverse Change. Since the date of the most recent Historical
Financial Statements, none of the Obligors have suffered any damage, destruction
or loss, and no event or condition has occurred or exists which has resulted or
could result in a material adverse change in business, assets, operations,
conditions (financial or otherwise), prospects or results of operation.
4.7 No Indebtedness. No Obligor has any Indebtedness other than Permitted
Indebtedness.
4.8 Solvency. As of the date hereof and after giving effect to the transactions
contemplated by the Loan Documents, (a) the aggregate value of the Borrower’s
assets will exceed its Indebtedness and other liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (b) the Borrower will
have sufficient cash flow to enable it to pay its debts as they mature, and
(c) the Borrower will not have unreasonably small capital for the business in
which it is engaged as such business is currently conducted and is proposed to
be conducted.
4.9 No Investments. No Obligor has any “investment” (as such term is defined
under GAAP), whether by stock purchase, capital contribution, loan, advance,
purchase of property or otherwise, in any Person, other than as shown in the
most recent Financial Statements.
4.10 Payment of Taxes. No Obligor is delinquent in payment of any income,
property or other tax, except for any delinquency in the payment of a tax which
is contested in good faith by such Obligor and for which appropriate reserves
have been established in accordance with GAAP. Each Obligor has timely filed all
federal, state and other material income tax returns and reports required by law
to have been filed by it, except with respect to certain annual Form 5500 filing
obligations described in Section 6.13 below.
4.11 Assets. All properties and assets of each Obligor are owned by such Obligor
free and clear of all Encumbrances except (a) those for taxes or other
government charges either not yet delinquent; (b) those not arising in
connection with Indebtedness that do not materially impair the use or value of
the properties or assets of such Obligor in the conduct of its businesses;
(c) Encumbrances whose release and termination is evidenced by such Obligor’s
delivery to the Bank of appropriate documents on the Closing Date; (d) the Loan
Documents and Encumbrances otherwise permitted under the Security Agreement and
the Mortgages; and/or (e) Encumbrances otherwise expressly permitted under this
Agreement and as set forth on the attached Schedule 4.11 entitled “Permitted
Encumbrances”.
4.12 Intellectual Property. The Borrower owns or is licensed to use all patents,
patent rights, trademarks, trade names, service marks, copyrights, intellectual
property, technology, know-how and processes necessary for the conduct of its
business as currently conducted that are material to the condition (financial or
otherwise), business or operations of the Borrower.

 

12



--------------------------------------------------------------------------------



 



4.13 Guaranties. No Obligor is obligated under any Guaranty except as given in
connection with this Term Loan and except to the extent disclosed to the Bank
and as set forth on the attached Schedule 4.13 entitled “Guaranty Obligations.”
4.14 Regulatory Matters/Margin Securities. No part of the proceeds of the Term
Loan will be used for “purchasing” or “carrying” any “margin stock” within the
respective meaning of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time-to-time in
effect or for any purpose which violates the provisions of the regulations of
such Board of Governors. The assets of each Obligor do not include any “margin”
securities within the meanings of Regulation G or U of the Board of Governors of
the Federal Reserve System and each such Obligor does not have any present
intention of acquiring any margin security.
4.15 ERISA. The provisions of each employee benefit plan as defined in
Section 3(3) of ERISA (“Plan”) maintained by any Obligor comply in all material
respects with all applicable requirements of ERISA and of the Code, and with all
applicable rulings and regulations issued under the provisions of ERISA and the
Code setting forth those requirements. No reportable event, as defined in
Section 4043 of ERISA, has occurred or is reasonably expected to occur with
respect to any Plan; no Plan to which Section 4021 of ERISA applies has been
terminated; no Plan has incurred any liability to PBGC as provided in
Section 4062, 4063 and 4064 of ERISA; no Plan has been involved in any
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code; and there are no unfunded liabilities with respect to any Plan
which are not disclosed in the Financial Statements.
4.16 Valid, Binding and Enforceable Obligations. Each of the Obligors,
respectively has full power and authority to enter into the transactions
provided for in this Agreement and each and every of the other Loan Documents to
which it is a party and has been duly authorized to do so by appropriate action
of its Board of Directors or otherwise as may be required by law, charter, other
organizational documents or agreements, and the Agreement and the Loan
Documents, when executed and delivered by each of the Obligors respectively,
will constitute the legal, valid, binding and enforceable obligations of the
Obligors in accordance with their terms except as enforcement of this Agreement
and the other Loan Documents may be limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights and except as enforcement is subject to general equitable
principles.
4.17 Priority of Liens and Security Interests.
(a) The Mortgage, when properly recorded, will create a valid first priority
mortgage lien on the real property described therein as collateral for all the
Obligations, subject only to such Encumbrances as may be expressly permitted by
the Loan Documents.
(b) The Security Agreement, upon the filing of financing statements in the
appropriate governmental offices, will create valid first priority perfected
security interests in the personal property of the Borrower described therein as
collateral for all of the Obligations.
4.18 Environmental Matters.
(a) Each Obligor has performed all of its obligations under, has obtained all
necessary approvals, permits, authorizations and other consents (including
consent orders and agreements) required by, and is not in material violation of,
any Environmental Laws.
(b) No Obligor has received any notice, citation, summons, directive, order or
other communication, written or oral, from, and no Obligor has any knowledge of
the filing or giving of any such notice, citation, summons, directive, order or
other communication by, any governmental or quasi-governmental authority or
agency or any other Person concerning the presence, generation, treatment,
storage, transportation, transfer, disposal, release or other handling of any
Hazardous Materials within, on, from, related to, or affecting any real property
owned or occupied by such Obligor.

 

13



--------------------------------------------------------------------------------



 



Obligor has disclosed it is negotiating with Cumberland County, New Jersey with
respect to those areas on the Mortgaged Property which may be used for storage
of non-hazardous soils so as to be consistent with existing State of New Jersey
approvals.
(c) No real property owned or occupied by such Obligor has ever been used,
either by the Obligor or any of its predecessors in interest, to generate,
treat, store, transport, transfer, dispose of, release or otherwise handle any
Hazardous Material in material violation of any applicable Environmental Laws.
(d) There are no Hazardous Materials within, on or under any real property owned
or occupied by any Obligor in violation of any applicable Environmental Laws.
4.19 No Untrue Statements. Neither this Agreement, the Loan Documents nor any
other document, certificate or statement furnished or to be furnished by any
Obligor or by any other party to the Bank in connection herewith contains, or at
the time of delivery will contain, any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained herein and therein not misleading. There is no fact known
to any of the Obligors which materially adversely affects or might materially
adversely affect the business, assets, operations, prospects or condition
(financial or otherwise) or results of operation of the Borrower which has not
otherwise been fully set forth in the Agreement or the Loan Documents.
ARTICLE V
CONDITIONS PRECEDENT
The Bank’s obligations hereunder are conditioned upon the satisfaction by the
Obligors of the following conditions precedent:
5.1 Delivery of Documents. The Obligors shall deliver or cause to be delivered
to the Bank at the Closing the following:
(a) this Agreement duly executed by the Borrower and each Obligor;
(b) the Note duly executed by the Borrower;
(c) the Guaranty Agreement duly executed by the Guarantor;
(d) the Security Agreements duly executed by the Borrower, together with such
Uniform Commercial Code financing statements and other documents as the Bank may
reasonably require;
(e) the Mortgages duly executed by Borrower and other documents as the Bank may
reasonably require;
(f) any other documents, agreements, instruments that the Bank may require in
connection with the Term Loan in form and substance satisfactory to the Bank, as
it deems appropriate in its sole discretion;

 

14



--------------------------------------------------------------------------------



 



(g) evidence of the Obligors’ compliance with those covenants regarding
insurance as are contained in this Agreement and the other Loan Documents;
(h) a certificate of the Secretary or an Assistant Secretary of each of the
corporate Obligors dated the Closing Date including (i) resolutions duly adopted
by each such Obligor authorizing the transactions under the Loan Documents;
(ii) a copy of the bylaws of each such Obligor; (iii) evidence of the incumbency
and signature of the officers executing on its behalf any of the Loan Documents
and any other document to be delivered pursuant to any such documents, together
with evidence of the incumbency of such Secretary or Assistant Secretary; (iv) a
copy, certified by the New Jersey and Delaware Secretary of State, as
applicable, as of the most recent date practicable, of each such Obligor’ s
Articles and Certificate of Incorporation, together with the certification of
the Secretary or Assistant Secretary of each such Obligor as of the Closing Date
that such Articles and Certificate of Incorporation have not been amended since
the date of the aforesaid certification by the Secretary of State; and
(v) certificates of authority or good standing for each such Obligor from its
jurisdiction of incorporation and any other jurisdiction where such Obligor is
qualified to do business;
(i) Policies of title insurance issued by a title company satisfactory to the
Bank insuring the Mortgage, as a valid mortgage lien, subject only to exceptions
approved by the Bank;
(j) Appraisals of real estate and/or personal property satisfactory in form and
substance to the Bank; which real estate appraisals shall be on an “as improved,
leased-fee stabilized basis”, subject to a completed third-party review of the
completed appraisals, and the cost of which shall be reimbursed by Borrower at a
rate of $375 per hour for the third-party review; and
(k) Bank shall have received all fees due and payable, pursuant to the Loan
Documents, including without limitation the fee arising under the fee arising
under the Commitment, on the Closing Date, including reimbursement or payment of
all reasonable out of pocket expenses required to be reimbursed or paid by
Borrower hereunder or under any of the other Loan Documents.
ARTICLE VI
AFFIRMATIVE COVENANTS
Each Obligor hereby covenants and agrees that from the date hereof and until
satisfaction in full of the Obligations, unless the Bank shall otherwise consent
in writing, each such Obligor shall do the following:
6.1 Use of Proceeds. Use the proceeds of the borrowings hereunder only for the
purposes specified in Article II of this Agreement.
6.2 Maintain Books and Records/ Conduct of Business. Keep and maintain complete
and accurate books and records of its assets, liabilities and operations
consistent with sound business practices in accordance with GAAP; upon
reasonable prior notice, permit representatives and/or agents of the Bank full
and complete access to any or all of the Borrower’s properties and financial
records, to make extracts from and/or audit the Borrower’s books, records and
financial information and to inspect the Borrower’s facilities and properties.
Further, conduct its business only in the ordinary course.
6.3 Financial Information. Provide to the Bank the following financial
information and other financial reporting at such times as are specified herein:
(a) Consolidated and Consolidating annual Financial Statements and Tax Returns
of the Borrower and Guarantor, audited by a certified public accountant, in form
and subtance satisfactory to the Bank, shall be provided to the Bank within
120 days of the Borrower’s and Guarantor’s fiscal year-end; and

 

15



--------------------------------------------------------------------------------



 



(b) such other financial information, in form and substance acceptable to the
Bank, for the immediately preceding fiscal year and such other information
respecting the operations, financial or otherwise, of the Borrower and
Guarantor, as the Bank may from time to time reasonably request.
(c) In the event the Borrower or Guarantor fails to comply with this provision,
the Bank, at its sole option and discretion, shall have the right to increase
the interest rate of the Loan by one-half of one percent (1/2%) for each quarter
that the condition is not met. Such increased interest rate shall continue until
the Borrower and/or Guarantor has complied with the financial reporting
provisions set forth herein. The Borrower will not be held responsible for
delays in complying with the requirements of this paragraph if such delays are
beyond the control of the Borrower or Guarantor, and a good faith effort has
been demonstrated to comply with the Bank’s financial reporting requirements.
6.4 Inspection. Make available during normal business hours for inspection by
the Bank or its designated representatives any of its books and records when
reasonably requested by the Bank to do so, and furnish the Bank any information
reasonably requested regarding its operations, business affairs and financial
condition within a reasonable time after the Bank gives notice of its request
therefor. In particular, and without limiting the foregoing, each Obligor shall
permit, during normal business hours and upon reasonable prior notice,
representatives of the Bank to make such periodic inspections of each such
Obligor’s books, records and assets as such representatives deem necessary and
proper.
6.5 Insurance. Carry at all times with financially sound and reputable insurers:
(a) all workers’ compensation or similar insurance as may be required under the
laws of any applicable jurisdiction; (b) public liability insurance against
claims for personal injury, death or property damage suffered upon, in or about
any premises occupied by it or occurring as a result of the ownership,
maintenance or operation by it of any automobile, truck or other vehicle or as a
result of the use of products manufactured, constructed or sold by it, or
services rendered by it; (c) business interruption insurance covering risk of
loss as a result of the cessation for all or any part of one year of any
substantial part of the business conducted by it; (d) hazard insurance against
such other hazards as are usually insured against by business entities of
established reputation engaged in like businesses and similarly situated,
including, without limitation, fire (flood, if applicable) and extended
coverage; and (e) such other insurance as the Bank may from time to time
reasonably require, and pay all premiums on the policies for all such insurance
when and as they become due and take all other actions necessary to maintain
such policies in full force and effect at all times. The insurance specified in
Subsections (b), (c) and (d) shall be maintained in such amounts (and with
co-insurance and deductibles) as such insurance is usually carried by business
entities of established reputation engaged in the same or similar business and
similarly situated. Each Obligor shall from time to time, upon request by the
Bank, promptly furnish or cause to be furnished to the Bank evidence, in form
and substance satisfactory to the Bank, of the maintenance of all insurance
required to be maintained hereby, including, without limitation, such originals
or copies as the Bank may request of policies, certificates of insurance, riders
and endorsements relating to such insurance and proof of premium payments. Each
Obligor shall cause each hazard insurance policy to provide, and the insurer
issuing each such policy to certify to the Bank, that (x) if such insurance be
proposed to be cancelled or materially changed for any reason whatsoever, such
insurer will promptly notify the Bank and such cancellation or change shall not
be effective for thirty (30) days after receipt by the Bank of such notice,
unless the effect of such change is to extend or increase coverage under the
policy; (y) the Bank shall be named as lender loss payee with respect to
personal property constituting Collateral and mortgagee with respect to real
property containing a standard mortgagee clause for loss in favor of the Bank;
and (z) the Bank will have the right but not the obligation, at its election, to
remedy any default in the payment of premiums within thirty (30) days of notice
from the insurer of such default. The

 

16



--------------------------------------------------------------------------------



 



foregoing covenants regarding insurance are in addition to, and not intended to
supersede, those covenants regarding insurance set forth in the Security
Agreement. In the event and to the extent of any conflict between the provisions
of this Agreement and the provisions of the Security Agreement regarding the
insuring of collateral, the provisions of the Security Agreement with respect
thereto shall govern.
6.6 Maintain Property. Maintain its equipment, real property and other
properties in good condition and repair (normal wear and tear excepted) other
than equipment that is obsolete or not presently used in the daily operation of
the Borrower’s business, and pay and discharge the cost of repairs thereto or
maintenance thereof.
6.7 Taxes. Pay all taxes, assessments, charges and levies imposed upon such
Obligor or on any of its property, or which it is required to withhold and pay
over, and provide evidence of payment thereto to the Bank if the Bank so
requests, except where contested in good faith by lawful and appropriate
proceedings and where adequate reserves therefor have been set aside on its
books; provided, however, that such Obligor shall pay all such taxes,
assessments, charges and levies forthwith whenever foreclosure on any lien which
attaches or security therefor appears imminent.
6.8 Perform Obligations. Pay all rent or other sums required by every lease to
which each such Obligor is a party as the same becomes due and payable, perform
all of its obligations as tenant or lessee thereunder except where contested in
good faith by lawful and appropriate proceedings and where adequate reserves
therefor have been set aside; and keep all such leases at all times in full
force and effect during the terms thereof.
6.9 Corporate Existence; Certain Rights; Laws. Do all things necessary to
preserve and keep in full force and effect in each jurisdiction in which each
Obligor conducts business the business existence, licenses, permits, rights,
patents, trademarks, trade names and franchises of such Obligor and comply with
all present and future laws, ordinances, rules, regulations judgments, orders
and decrees which affect in any material way such Obligor, its assets or the
operation of its business.
6.10 Notice of Litigation, Other Proceedings And Certain Events. Give prompt
notice to the Bank of (a) the existence of any dispute, (b) the institution of
any litigation, administrative proceeding or governmental investigation
involving any Obligor, (c) the entry of any judgment, decree or order against or
involving any Obligor in excess of $150,000 for each such entry or such
aggregate entries exceeding $500,000 in any fiscal year, or (d) any event any of
which might in the aggregate materially and adversely affect the operation,
condition (financial or otherwise) property, prospects or business of any
Obligor or affect the enforceability of this Agreement or any of the other Loan
Documents.
6.11 Pay Indebtedness. Pay or cause to be paid when due (or within applicable
grace periods) all indebtedness of each such Obligor.
6.12 Notice of Defaults. Give prompt notice to the Bank if such Obligor becomes
aware of the occurrence of any Event of Default, or of any fact, condition or
event which with the giving of notice or lapse of time, or both, could
reasonably be expected to result in an Event of Default, or of the failure of
any Obligor to observe or perform any of the conditions or covenants to be
observed or performed by it under this Agreement or any of the other Loan
Documents.
6.13 ERISA. (a) Except as described in subsection 6.13(b), maintain each Plan in
compliance in all material respects with all applicable requirements of ERISA
and of the Code and with all applicable rulings and regulations issued under the
provisions of ERISA and of the Code. As promptly as practicable (but in any
event not later than ten (10) days) after any Obligor receives from the Pension
Benefits Guaranty Corporation (PBGC) a notice of intent to terminate any Plan or
to appoint a

 

17



--------------------------------------------------------------------------------



 



trustee to administer any Plan, after such Obligor has notified the PBGC that
any reportable event, as defined in Section 4043 of ERISA, with respect to any
Plan has occurred, or after such Obligor has provided a notice of intent to
terminate to each affected party, as defined for purposes of Section 4041(a)(2)
of ERISA, with respect to any Plan, a certificate of the chief executive officer
of such Obligor shall be furnished to the Bank setting forth the details with
respect to the events resulting in such reportable event, as the case may be,
and the action which such Obligor proposes to take with respect thereto,
together with a copy of the notice of intent to terminate or to appoint a
trustee from the PBGC, of the notice of such reportable event or of such
Obligor’s notice of intent to terminate, as the case may be.
(b) Certain deficiencies exist with respect to Borrower’s annual Form 5500
filing obligations for the Casie Ecology Oil Salvage, Inc. 401(k) Plan (the
“Casie 401(k) Plan”), and Borrower is investigating whether other errors have
occurred or are occurring with respect to the administration of the Casie 401(k)
Plan. Borrower is taking steps to correct all such deficiencies and other errors
(if any) as soon as possible. The cost of such correction or the amount or
likelihood of assessment of any penalties by government agencies would not have
a material adverse effect on the ability of any Obligor to conduct its business.
6.14 Bank as Primary Depository. Use the Bank as its primary depository
institution for all operating and payroll accounts unless otherwise agreed in
writing by the Bank; and notify the Bank, in writing and on a continuing basis,
of all deposit accounts and certificates of deposit (including the numbers
thereof) maintained with or purchased from other banks and other financial
institutions. The Borrower will maintain with the Bank throughout the term of
the Loan a commercial operating account and a payroll account. THE BORROWER
HEREBY AUTHORIZES THE BANK TO (a) MAKE DISBURSEMENTS OF LOAN PROCEEDS BY THE
BANK’S CREDITING OF SUCH DISBURSEMENTS DIRECTLY INTO SUCH ACCOUNT AND (b) DIRECT
THE ACCOUNT TO PAY ANY INTEREST AND PRINCIPAL UPON THE NOTE WHEN THE SAME SHALL
BE DUE (AFTER THE RESERVE ACCOUNT IS DEPLETED), AND ALL OTHER COSTS AND EXPENSES
WHICH ARE REIMBURSABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, AND THE
BORROWER AGREES THAT SUCH DISBURSEMENTS SHALL CONSTITUTE ADVANCES UNDER THE
NOTE. The Borrower agrees to pay all normal and customary charges of the Bank
for maintaining such accounts. The Bank disclaims any liens, claims or rights
whatsoever in all deposit accounts constituting Revolver Collateral (including
the commercial operating account and the payroll account) maintained with Bank.
6.15 Intentionally Omitted.
6.16 Compliance With Environmental Laws. Comply fully with all Environmental
Laws and not use any property which it owns or occupies to generate, treat,
store, transport, transfer, dispose of, release or otherwise handle any
Hazardous Material, except in compliance with all Environmental Laws.
6.17 Security for Obligations. As security for the prompt payment, performance,
satisfaction and discharge when due of all the Obligations, the Obligors shall
each execute and deliver or shall cause to be executed and delivered to the
Bank, concurrently with the execution of this Loan Agreement, the Security
Agreement, the Mortgage, the Guaranty, and such other documents that the Bank
shall require.

 

18



--------------------------------------------------------------------------------



 



6.18 Further Actions. Cooperate and join with the Bank, at such Obligor’s own
expense, in taking all such further actions as the Bank, in its sole judgment,
shall deem necessary to effectuate the provisions of the Loan Documents and to
perfect or continue the perfected status of all Encumbrances granted to the Bank
pursuant to the Loan Documents, including, without limitation, the delivery and
filing of financing statements, amendments thereto and continuation statements,
the delivery of chattel paper, documents or instruments to the Bank, and the
notation of Encumbrances in favor of the Bank on certificates of title.
6.19 Indemnification.
(a) The Obligors, jointly and severally, shall indemnify, defend and hold
harmless the Bank and its Related Parties with respect to any and all claims,
expenses, demands, losses, costs, fines or liabilities of any kind, including
reasonable attorneys’ fees and costs, arising from or in any way related to
(i) acts or conduct of any Obligor under, pursuant to or related to this
Agreement and the other Loan Documents, (ii) any Obligor’s breach or violation
of any representation, warranty, covenant or undertaking contained in this
Agreement or the other Loan Documents, and (iii) any Obligor’s failure to comply
in any material respect with any or all laws, statutes, ordinances, governmental
rules, regulations or standards, whether federal, state, or local, or court or
administrative orders or decrees, including without limitation those resulting
from any Hazardous Materials or dangerous environmental condition within, on,
from, related to or affecting any real property owned or occupied by any
Obligor, unless resulting from the acts or conduct of the Bank constituting
gross negligence or willful misconduct.
(b) If, after receipt of any payment of all or any part of the Obligations, the
Bank is compelled to surrender such payment to any Person or entity for any
reason (including, without limitation, a determination that such payment is void
or voidable as a preference or fraudulent conveyance, an impermissible setoff,
or a diversion of trust funds), then this Agreement and the other Loan Documents
shall continue in full force and effect, and the Obligors shall be jointly and
severally liable for, and shall indemnify, defend and hold harmless the Bank
with respect to the full amount so surrendered.
(c) The provisions of this section shall survive the termination of this
Agreement and the other Loan Documents and shall be and remain effective
notwithstanding the payment of the Obligations, the cancellation of any of the
Notes, the release of any Encumbrance securing the Obligations or any other
action which the Bank may have taken in reliance upon its receipt of such
payment. Any cancellation of any of the Note, release of any Encumbrance or
other such action shall be deemed to have been conditioned upon any payment of
the Obligations having become final and irrevocable.
6.20 Financial Covenant. At all times, Guarantor shall, on a consolidated basis,
maintain a maximum Leverage Ratio of 4.0 to 1.0, measured annually at the end of
each fiscal year of Guarantor, commencing with the fiscal year ending on
December 31, 2009, and December 31 of each subsequent year. Leverage Ratio is
defined as Guarantor’s Total Liabilities divided by Guarantor’s Total Net Worth
plus noncash adjustments to intangible assets, with all terms defined under
Generally Accepted Accounting Principles (“GAAP”). Guarantor shall base its
calculations on its consolidated financial statements, as audited by a certified
public accountant (“CPA”).
6.21 Reserve Account. On the Closing Date, Borrower shall, out of the Term Loan
proceeds, establish a reserve account (“Reserve Account”) in the amount of Seven
Hundred Twenty Thousand Dollars ($720,000) to be held by Bank in Borrower’s name
in an interest bearing account, for the purpose of paying the first six
(6) monthly principal plus interest payments due by Borrower to Bank under the
Note. Once this Reserve Account is fully paid out, Borrower shall resume making
the remaining principal plus interest payments due under the Note.

 

19



--------------------------------------------------------------------------------



 



6.22 Quarterly Environmental Reports. On a quarterly basis, Borrower shall
promptly provide Bank with environmental reports based on data from wells on the
real estate properties subject to the Mortgages by Borrower, which reports are
to be submitted to the New Jersey Department of Environmental Protection
(“NJDEP”) for compliance purposes. In the event the NJDEP requires less frequent
monitoring, Borrower shall continue to provide Bank with such reports quarterly.
6.23 Management Changes. Borrower and Guarantor shall promptly provide written
notice to Bank in the event that either Mark Alsentzer or Brent Kopenhaver, or
both, cease to actively manage the day-to-day business activities of Guarantor.
ARTICLE VII
NEGATIVE COVENANTS
Each Obligor hereby covenants and agrees that from the Closing Date until
satisfaction in full of the Obligations, it will not do any one or more of the
following (other than Section 7.1(a)) without first obtaining the written
consent of the Bank:
7.1 Fundamental Corporate Changes. (a) Without thirty (30) days advance notice
to the Bank (and Bank consent is not required), change its name or state of
incorporation, (b) enter into or effect any merger, consolidation, share
exchange, division, conversion, reclassification, recapitalization,
reorganization or other transaction of like effect, change its legal structure,
or dissolve; provided that this Section 7.1 shall not prohibit any transaction
described in 7.1(b) if such transaction is by and among the Obligors only.
7.2 Dispose of Assets. Sell, transfer, lease or otherwise dispose of all or
(except in the ordinary course of business and other than the disposition of
equipment that is obsolete, worn out or being replaced by equipment of equal or
greater value) any material part of its assets or any significant product line
or process, or permit any Subsidiary to do so.
7.3 Indebtedness. Incur, create, assume or have any Indebtedness except:
(a) the Loan;
(b) open account trade debt incurred in the ordinary course of business and not
past due; and
(c) Permitted Indebtedness.
7.4 Encumbrances. Create or allow any Encumbrances to be on or otherwise affect
any of its property or assets except:
(a) Encumbrances in favor of the Bank;
(b) Encumbrances for taxes, assessments and other governmental charges incurred
in the ordinary course of business which are not yet due and payable;

 

20



--------------------------------------------------------------------------------



 



(c) Pledges or deposits made in the ordinary course of business to secure
payment of workers’ compensation or to participate in any fund in connection
with workers’ compensation, unemployment insurance or social security
obligations;
(d) Good faith pledges or deposits made in the ordinary course of business to
secure performance of tenders, contracts (other than for the repayment of
Indebtedness) or leases or to secure statutory obligations or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;
(e) Liens of mechanics, materialmen, warehousemen, carriers or other similar
liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable;
(f) Purchase money liens related to the acquisition of machinery and equipment
of Borrower not exceeding the lesser of cost or fair market value thereof, not
exceeding $200,000 per purchase and $500,000 in the aggregate during any fiscal
year;
(g) Encumbrances against the Revolver Collateral, securing Indebtedness in favor
of a Revolver Lender; and
(h) encumbrances securing Indebtedness permitted under this Loan Agreement and
as set forth on the attached Schedule 4.11 entitled “Permitted Encumbrances”.
7.5 Guaranties. Directly or indirectly make, incur and/or assume any guaranty
liability and/or surety liability other than in the normal course of business
and including, without limitation, guaranty liability to bonding companies and
creditors/sellers under purchase money transactions.
7.6 Sales and Lease Backs. Sell, transfer or otherwise dispose of any property,
real or personal, now owned or hereafter acquired, with the intention of
directly or indirectly taking back a lease on such property.
7.7 Change in Business. Discontinue any substantial part, or change the nature
of, the business of any Obligor, or enter into any new business unrelated to the
business conducted as of the date hereof by any Obligor.
7.8 ERISA.
(a) Terminate any Plan maintained by any Obligor to which Section 4021 of ERISA
applies;
(b) Allow the value of the benefits guaranteed under Title IV of ERISA to exceed
the value of assets allocable to such benefits; or
(c) Incur a withdrawal liability within the meaning of Section 4201 of ERISA.
7.9 Margin Securities. (a) Use any of the proceeds of the Term Loan, directly or
indirectly, for the purposes of purchasing or carrying any “margin security”
within the meaning of Regulations G or U of the Board of Governors of the
Federal Reserve System (12 C.F.R. 207, 221), (b) use any of the proceeds of the
Term Loan, directly or indirectly, for the purpose of purchasing, carrying or
trading in any securities under such circumstances as to involve any Obligor in
a violation of Regulation X of such Board (12 C.F.R. 224), or (c) take or permit
to be taken any other action which would result in the Term Loan or the
consummation of any of the other transactions contemplated hereby being
violative of such regulations or any other regulation of such Board.

 

21



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT
An event of default (“Event of Default”) under this Agreement shall be deemed to
exist if any one or more of the following events occurs whatever the reason
therefor:
8.1 Failure to Pay. Any Obligor fails to pay any amount of principal, interest,
fees or other sums when due under this Agreement or any of the Loan Documents,
or any other Obligations, whether upon stated maturity, acceleration, or
otherwise, subject to any grace periods set forth in the Hedging Contracts.
8.2 Breach of Covenants or Conditions. Any Obligor fails to perform or observe
any other term, covenant, agreement or condition in this Loan Agreement or any
of the other Loan Documents or any other agreement with the Bank or is in
violation of or non-compliant with any provision of this Loan Agreement or any
of the Loan Documents or any other agreement with the Bank and has not remedied
and fully cured such non-performance, non-observance, violation of or
non-compliance within 30 calendar days after the Bank has given written notice
thereof to such Obligor; provided, however, that during such 30 calendar day
period the Bank’s obligations to make further loans or advances to the Borrower
shall be suspended.
8.3 Defaults in Other Agreements. Any Borrower fails to perform or observe any
term, covenant, agreement or condition contained in, or there shall occur any
default under or as defined in, any other agreement applicable to such Obligor
or by which any of them is bound involving a liability in excess of $500,000
(provided, however, that for purposes of any default under the Hedging
Contracts, the lesser of the mark-to-market value or the notional amounts
thereunder shall be used to determine the amount of such liability for purposes
of the foregoing threshold) which shall not be remedied within the period of
time (if any) within which such other agreement permits such default to be
remedied, unless such default is waived by the other party thereto or excused as
a matter of law.
8.4 Agreements Invalid. The validity, binding nature of, or enforceability of
any material term or provision of any of the Loan Documents is disputed by, on
behalf of, or in the right or name of the Borrower or any other Obligor or any
material term or provision of any such Loan Document is found or declared to be
invalid, avoidable, or non-enforceable by any court of competent jurisdiction.
8.5 False Warranties; Breach of Representations. Any warranty or representation
made by any Obligor in this Agreement or any other Loan Document or in any
certificate or other writing delivered under or pursuant to this Agreement or
any other Loan Document, or in connection with any provision of this Agreement
or related to the transactions contemplated hereby shall prove to have been
knowingly false or incorrect or breached in any material respect on the date as
of which made.
8.6 Judgments. A final judgment or judgments is entered, or an order or orders
of any judicial authority or governmental entity is issued against any Obligor
(such judgment(s) and order(s) hereinafter collectively referred to as
“Judgment”) (a) for payment of money the uninsured portion of which exceeds
$150,000 for each such entry or issuance or such aggregate entries or issuances
exceeding $500,000 in any fiscal year ; or (b) for injunctive or declaratory
relief which would have a material adverse effect on the ability of any Obligor
to conduct its business, and such Judgment is not discharged or execution
thereon or enforcement thereof stayed pending appeal, within sixty (60) days
after entry or issuance thereof, or, in the event of such a stay, such Judgment
is not discharged within sixty (60) days after such stay expires.

 

22



--------------------------------------------------------------------------------



 



8.7 Bankruptcy or Insolvency.
(a) Any Obligor becomes insolvent, or generally fails to pay, or is generally
unable to pay, or admits in writing its inability to pay, its debts as they
become due or applies for, consents to, or acquiesces in, the appointment of a
trustee, receiver or other custodian for the Borrower or any other Obligor, as
the case may be, or a substantial part of its property, or makes a general
assignment for the benefit of creditors.
(b) Any Obligor commences any bankruptcy, reorganization, debt arrangement, or
other case or proceeding under any state or federal bankruptcy or insolvency
law, or any dissolution or liquidation proceeding.
(c) Any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any state or federal bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is involuntarily commenced against or in
respect of any Obligor (and such involuntary proceeding is not dismissed within
sixty (60) days), or an order for relief is entered in any such proceeding.
(d) A trustee, receiver, or other custodian is appointed for any Obligor or a
substantial part of such Person’s property.
8.8 Hedging Contract Default.
Notwithstanding Sections 8.2 through 8.7 above, if any event that would
otherwise constitute an Event of Default under Sections 8.2 through 8.7 above
should occur in respect of the Hedging Contracts, it shall not constitute
an Event of Default hereunder or under the other Loan Documents (excluding
the Hedging Contracts), so long as, and to the extent that, no failure to pay by
any Obligor has occurred and is continuing with respect to the Hedging Contracts
under Section 8.1 above.  For the avoidance of doubt, under no circumstance
shall the foregoing be construed as limiting the Bank’s right to declare an
“Event of Default” under the Hedging Contracts or to otherwise exercise
its rights thereunder.  
ARTICLE IX
REMEDIES
9.1 Further Advances; Acceleration; Setoff.
(a) Upon the occurrence of an Event of Default, the Bank shall have no
obligation to make any further advances or loans to the Borrower.
(b) Upon the occurrence of any Event of Default described in Article VII of this
Agreement, and in the sole discretion of the Bank upon the occurrence of any
other Event of Default, the unpaid principal balance of the Term Loan, all
interest and fees accrued and unpaid thereon, and all other amounts and
Obligations payable by the Borrower under this Agreement and the other Loan
Documents shall immediately become due and payable in full, all without protest,
presentment, demand, or further notice of any kind to the Borrower, all of which
are expressly waived by the Borrower and each Obligor.
(c) If any of the Obligations shall be due and payable or any one or more Events
of Default shall have occurred, the Bank shall have the immediate right, in
addition to all other

 

23



--------------------------------------------------------------------------------



 



rights and remedies available to it, and subject at all times to the provisions
of Sections 2.5 and 6.14 of this Agreement with respect to the Bank’s waiver of
its rights and remedies in all Revolver Collateral, without notice to the
Borrower or any Obligor, to apply toward and set-off against and apply to the
then unpaid balance of the Notes and the other Obligations, any items or funds
held by the Bank, any and all deposits (whether general or special, time or
demand, matured or unmatured, fixed or contingent, liquidated or unliquidated)
now or hereafter maintained by any of the Obligors for its own account with the
Bank (excluding Revolver Collateral), and any other Indebtedness at any time
held or owing by the Bank to or for the credit or the account of the Obligors.
For such purpose the Bank shall have, and the Obligors hereby grant to the Bank,
a lien on all such deposits (excluding Revolver Collateral). The Bank is hereby
authorized to charge any such account (excluding Revolver Collateral) or
Indebtedness for any amounts due to the Bank. Such right of set-off shall exist
whether or not the Bank shall have made any demand under this Agreement, the
Note or any other Loan Document and whether or not the Note and the other
Obligations are matured or unmatured. The Obligors hereby confirm the Bank’s
lien on such accounts (excluding Revolver Collateral) and right of set-off, and
nothing in this Agreement shall be deemed to waive or prohibit such lien and
right of set-off provided that Bank acknowledges and agrees that such liens and
rights are expressly inapplicable to the Revolver Collateral.
9.2 Further Exercise of Remedies. Upon the occurrence of any one or more Events
of Default, the Bank may proceed to protect and enforce its rights under this
Agreement and the other Loan Documents by exercising such remedies as are
available to the Bank in respect thereof under applicable law, either by suit in
equity or by action at law, or both, whether for specific performance of any
provision contained in this Agreement or any of the other Loan Documents or in
aid of the exercise of any power granted in this Agreement or any of the other
Loan Documents.
9.3 Remedies Cumulative; No Waiver. The rights, powers and remedies of the Bank
provided in this Agreement and the other Loan Documents are cumulative and not
exclusive of any right, power or remedy provided by law or equity, and no
failure or delay on the part of the Bank in the exercise of any right, power, or
remedy shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, or remedy preclude other or further exercise
thereof, or the exercise of any other right, power or remedy.

 

24



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
10.1 Notices. Every notice and communication under this Agreement or any of the
other Loan Documents shall be in writing and shall be given by either
(a) hand-delivery, (b) reliable overnight commercial courier (charges prepaid),
or (c) telecopy or other means of electronic transmission, if confirmed promptly
by any of the methods specified in clauses (a) and (b) of this sentence, to the
following addresses:
If to any Borrower:
Brent Kopenhaver, Chairman of the Board and Chief Financial Officer
Pure Earth, Inc.
3209 North Mill Rd.
Vineland, NJ 08360
Facsimile No. 215-639-8756
With a copy to:
Gary P. Scharmett, Esquire
Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, PA 19103-7098
Facsimile No. 215-564-8120
If to the Bank:
Susquehanna Bank
Two Aquarium Drive
Camden, NJ 08103
Attention: Hugh Arbuthnot
With a copy to:
Capehart Scatchard
8000 Midlantic Dr., Suite 300S
Mount Laurel, NJ 08054
Attention: Peter S. Bejsiuk
Facsimile No.: 856-235-2786
Notice by hand delivery shall be deemed to have been given and received upon
delivery. Notice by overnight courier shall be deemed to have been given and
received on the date scheduled for delivery. Notice given by telecopy or other
means of electronic transmission shall be deemed to have been given and received
when sent. A party may change its address by giving written notice to the other
party as specified herein.

 

25



--------------------------------------------------------------------------------



 



10.2 Costs, Expenses and Attorneys’ Fees.
(a) Whether or not the transactions contemplated by this Agreement and the other
Loan Documents are fully consummated, the Obligors shall promptly pay (or
reimburse, as the Bank may elect) all costs and expenses which the Bank has
incurred or may hereafter incur in connection with the negotiation, preparation,
reproduction, interpretation and enforcement of this Agreement, the Note and the
other Loan Documents, the collection of all amounts due hereunder and
thereunder, and any amendment, modification, consent or waiver which may be
hereafter requested by any Obligor or otherwise required. Such costs and
expenses shall include, without limitation, the fees and disbursements of
counsel to the Bank (which fees and disbursements payable by Borrower shall not
exceed $9,000), the costs of appraisal fees, searches of public records, costs
of filing and recording documents with public offices, and similar costs and
expenses incurred by the Bank.
(b) Further, the Obligors agree to pay and shall promptly pay (or reimburse, as
the Bank may elect) the amount of any and all costs and expenses, including but
not limited to, the legal fees of the Bank’s outside counsel and any other
professionals the Bank may employ in connection with any waivers, amendments,
extensions, enforcements or collection efforts of this Term Loan Agreement, Note
and/or Loan Documents;
(c) The Obligors’ reimbursement obligations under this Section shall survive any
termination of this Agreement.
10.3 Survival of Covenants, Representations and Warranties. This Agreement and
the other Loan Documents and all covenants, agreements, representations and
warranties made herein and therein and in any certificates delivered pursuant
hereto and thereto shall survive the making of the Term Loan and the execution
and delivery of the Note and, subject to the provisions of this Agreement, shall
continue in full force and effect until all of the Obligations have been fully
paid, performed, satisfied and discharged.
10.4 Counterparts; Effectiveness. This Agreement and all of the other Loan
Documents may be executed in any number of counterparts and by the different
parties on separate counterparts. Each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
Agreement. This Agreement may be executed by exchange of facsimile signatures,
which shall be deemed original signatures for purposes of this Agreement or
otherwise. This Agreement shall be deemed to have been executed and delivered
when the Bank has received counterparts hereof executed by all parties listed on
the signature page(s) hereto.
10.5 Payment Due On A Day Other Than A Business Day. If any payment due or
action to be taken under this Agreement or any Loan Document falls due or is
required to be taken on a day which is not a Business Day, such payment or
action shall be made or taken on the next succeeding Business Day and such
extended time shall be included in the computation of interest.
10.6 Governing Law. This Agreement shall be governed by and be construed and
enforced in accordance with the internal laws of the State of New Jersey without
regard to conflicts of law principles thereof.
10.7 Integration and Modification. This Agreement and the other Loan Documents
constitute the sole agreement of the parties with respect to the subject matter
hereof and thereof and supersede all oral negotiations and prior writings with
respect to the subject matter hereof and thereof. No modification or waiver of
any terms of this Agreement will be valid and binding unless agreed to in
writing by the Bank.

 

26



--------------------------------------------------------------------------------



 



10.8 Waiver. Bank’s waiver of any breach or failure to enforce any of the terms
and conditions of this Term Loan Agreement at any time, shall not in any way
affect, limit or waive Bank’s right thereafter to enforce and compel strict
compliance with every term and condition of the Term Loan Agreement.
10.9 Successors and Assigns. This Agreement (a) shall be binding upon each
Obligor and the Bank and their respective permitted successors and assigns, and
(b) shall inure to the benefit of the Obligors and the Bank and its respective
permitted successors and assigns, provided, however, that no Obligor may assign
its rights hereunder or any interest herein without the prior written consent of
the Bank, and any such assignment or attempted assignment by any Obligor shall
be void and of no effect with respect to the Bank. The Bank may assign this
Agreement in whole or in part, provided that in the event the Bank assigns its
entire interest in this Agreement to a third party it shall also assign all of
its interests in the Hedging Contracts to such third party.
10.10 Assignments and Participations. At any time, without notice to the
Obligors, the Bank may sell, assign, transfer, negotiate, grant participations
in, or otherwise dispose of all or any part of the Bank’s interest in the Term
Loan; provided that in the event the Bank assigns all of its interest in the
Term Loan it shall also assign all of its interests in the Hedging Contracts.
The Obligors hereby authorize the Bank to provide without any notice to the
Obligors, any information concerning the Obligors, including information
pertaining to the Obligors’ financial condition, business operations or general
creditworthiness, to any person or entity which may succeed to or participate in
all or any part of the Bank’s interest in the Term Loan.
10.11 Severability. Any provision in this Agreement that is held to be
inoperative, unenforceable, voidable, or invalid in any jurisdiction shall, as
to that jurisdiction, be ineffective, unenforceable, void or invalid without
affecting the remaining provisions, and to this end the provisions of this
Agreement are declared to be severable.
10.12 Consent to Jurisdiction. Each and every Obligor irrevocably appoints each
and every officer, member or partner of such Obligor as applicable as its
attorneys upon whom may be served, by regular or certified mail at the address
set forth in Article X hereof, any notice, process or pleading in any action or
proceeding against it arising out of or in connection with this Agreement or any
of the other Loan Documents; and each Obligor hereby (a) consents that any
action or proceeding against it be commenced and maintained in any court within
the State of New Jersey or in the United States District Court for the District
of New Jersey by service of process on any such officer; (b) agrees that the
courts of the State of New Jersey and the United States District Court for the
District of New Jersey shall have jurisdiction with respect to the subject
matter hereof and the person of any Obligor and the Collateral; and (c) waives
any objection that each and every Obligor may now or hereafter have as to the
venue of any such suit, action or proceeding brought in such a court or that
such court is an inconvenient forum. Notwithstanding the foregoing, the Bank, in
its absolute discretion may also initiate proceedings in the courts of any other
jurisdiction in which such Obligor may be found or in which any of its
properties or the collateral may be located.
10.13 Waiver of Jury Trial. Each and every party to this Agreement agrees that
any suit, action or proceeding, whether claim or counterclaim, brought or
instituted by any party hereto or any successor or assign of any party, on or
with respect to this Agreement or any of the other Loan Documents or the
dealings of the parties with respect hereto, or thereto, shall be tried only by
a court and not by a jury. EACH AND EVERY PARTY HEREBY KNOWINGLY, EXPRESSLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
SUIT, ACTION OR PROCEEDING. Further, each party waives any right it may have to
claim or recover, in any such suit, action or proceeding, any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages. EACH OBLIGOR ACKNOWLEDGES AND AGREES THAT THIS
SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND THAT THE BANK
WOULD NOT EXTEND CREDIT TO THE BORROWER IF THE WAIVERS SET FORTH IN THIS SECTION
WERE NOT A PART OF THIS AGREEMENT.

 

27



--------------------------------------------------------------------------------



 



10.14 Interpretation. In this Agreement, unless the parties hereto otherwise
agree in writing, the singular includes the plural and the plural, the singular,
references to statutes are to be construed as including all statutory provisions
consolidating , amending or replacing the statute referred to, the word “or”
shall be deemed to include “and/or”, the words “including,” “includes” and
“include” shall be deemed to be followed by the words “without limitation”; and
references to sections, schedules or exhibits are to those of this Agreement
unless otherwise indicated. Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Term Loan
Agreement for any other purpose.
EACH AND EVERY OBLIGOR ACKNOWLEDGES THAT THEY HAVE READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT INCLUDING WITHOUT LIMITATION THE WAIVER OF JURY
TRIAL CLAUSE AND HAVE BEEN ADVISED BY COUNSEL AS NECESSARY AND APPROPRIATE.
IN WITNESS WHEREOF, the undersigned hereto, intending to create an instrument
under seal, have duly executed this Agreement the day and year aforesaid and
have affixed their respective seals or have adopted as their own the seals typed
next to their respective signatures with the intent to be legally bound hereby
as of the day and year first above written.

                                  BANK:    
 
                                SUSQUEHANNA BANK    
 
                   
 
          By:   /s/ Hugh J. Arbuthnot   (SEAL)
 
                   
 
              Hugh J. Arbuthnot, Commercial Relationship Manager    
 
                                BORROWER:    
 
                    Attest:       CASIE ECOLOGY OIL SALVAGE, INC., a New Jersey
corporation    
 
                   
By:
  /s/ Brent Kopenhaver   (SEAL)   By:   /s/ Gregory Call   (SEAL)
 
                   
 
  Brent Kopenhaver, Treasurer           Gregory Call, President    
 
                    Attest:       MIDATLANTIC RECYCLING TECHNOLOGIES, INC., a
Delaware corporation    
 
                   
By:
  /s/ Brent Kopenhaver   (SEAL)   By:   /s/ Gregory Call   (SEAL)
 
                   
 
  Brent Kopenhaver, Treasurer           Gregory Call, President    
 
                    Attest:       REZULTZ, INCORPORATED, a New Jersey
corporation    
 
                   
By:
  /s/ Brent Kopenhaver   (SEAL)   By:   /s/ Gregory Call   (SEAL)
 
                   
 
  Brent Kopenhaver, Treasurer           Gregory Call, President    

 

28